Order entered August 8, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00520-CR

                   JOSEPH MICHAEL MARRA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-84582-2018

                                    ORDER

        Before the Court is court reporter Kimberly Tinsley’s August 4, 2022

request for an extension of time to file the reporter’s record in this appeal. We

GRANT the request and ORDER the reporter’s record due by September 12,

2022.


                                            /s/   LANA MYERS
                                                  JUSTICE